DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/03/2020 in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
The following claimed benefit is acknowledged: the instant application, filed 07/02/2020 is a national stage entry of PCT/US2019/012227, international filing date: 01/03/2019. PCT/US2019/012227 claims priority from provisional application 62613233, filed 01/03/2018.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
A. reference characters 324 and 332 in Fig. 3
B. reference character 702 in Fig. 7
C. reference characters 2304, 2322 and 2324 in Fig. 23
D. reference characters 2600, 2610, 2620, and 2630 in Fig. 26
E. reference characters 2810 and 2820 in Fig. 28
F. reference characters 2910, 2920 and 2930 in Figs. 29A-29B
G. reference characters 3205, 3210, 3215, 3220, 3225, 3230, and 3235 in Figs. 32A-32I
H. reference characters 3305, 3310, 3315, and 3320 in Figs. 33A-32D
I. reference characters 3615 in Fig. 36

K. reference characters 3800, 3820, and 3830 in Fig. 38
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to under 37 C.F.R. 1.74, which requires the detailed description to refer to the different parts of the figures by use of reference letters or reference numerals. Implicit in this rule is that the detailed description correctly reference the figures. In this application the figures and detailed description are inconsistent as explained below.
A. In paragraph [0005] line 6, “An eight data point 106g” should read “An eight data point 106h” instead.
B. In paragraph [00140] line4, “process begins 2605” should read “process begins 3605” instead.
The disclosure is objected to because of the following informalities:
A. In paragraph [00105] line 4, “The trend date” should read “The trend data” instead.
Appropriate correction is required.
Claim Interpretation
Claim 3 recites the limitations “wherein if a first distance between a prior extrapolated value and an adjacent initial trend data value is lesser in value than a second distance between the adjacent initial trend data value and a subsequent initial trend data value, then the first and second extrapolated 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “each initial trend data value” in line 12. It is unclear whether this is the same initial trend data value as the initial trend data value recited in line 6 or are different initial trend data value. Perhaps applicant may want to recite “each of the initial trend data value of the initial set of trend data values” in line 12 instead.  Claims 2-10 inherit the same deficiency as claim 1 by reason of dependence.
Further, claim 1 recites “a particularly configured microprocessor” in line 3. This limitation is indefinite because it is unclear how to determine when a microprocessor is particularly configured. The specification did not provide a reasonably clear and exclusive definition of “particularly configured” leaving the facially subjective claim language without an objective boundary. See MPEP 2173.05(b)(IV). Claims 2-10 inherit the same deficiency as claim 1 by reason of dependence.

	Claim 6 recites “further comprising repeating the steps of claim 1” in line 1. This limitation is unclear because claim 1 does not explicitly recite any step, therefore, it is unclear what steps are being referred to. Further, it is unclear whether every limitation in claim 1 is to be interpreted as a step such that every limitation is repeated. Claims 7-8 inherit the same deficiency as claim 6 by reason of dependence.
	Claim 7 recites “wherein iteration of the method results in an expanded set of trend data values forming a curve with analytical quality”. This limitation is indefinite because it is unclear how to determine when the expanded set of data values are of analytical quality. The specification did not provide a reasonably clear and exclusive definition of “analytical quality” leaving the facially subjective claim language without an objective boundary. See MPEP 2173.05(b)(IV).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Under the Alice Framework Step 1, Claims 1-10 recite a series of steps and, therefore, is a process.
Under the Alice Framework Step 2A prong 1, claim 1 recites “generating […] an expanded set of trend data values interpolating trend data values in the initial set of trend data values by”, “dividing 
The above limitations are directed to generating an expanded set of data values from an initial set of data values through mathematical calculations and falls within the “Mathematical Concepts” and “Mental Processes” grouping of abstract ideas. The step of generating an expanded set of trend data values interpolating trend data values in the initial set of trend data values by “dividing”, “dividing”, “associating” and “associating” is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a particularly configured microprocessor” nothing in the claim element precludes the steps from practically being performed in the human mind. For example, but for the “a particularly configured microprocessor” language, the claim encompasses manually dividing a data sample into two such that the first value is less than the first data sample and the second value is greater than the second data sample, dividing the time interval in between the data sample into two and assigning the first value into the first time interval and the second value into the first time interval using pen and paper. Accordingly, the claim recites an abstract idea.
	Under the Alice Framework step 2A prong 2, the claim recites four additional elements - a computer system, a particularly configured microprocessor, receiving an input data stream of the initial set of trend data values, and outputting as an output data stream a series of the first and second extrapolated values each over half of the time period in replacement of each corresponding initial trend data value to create the expanded set of trend values. However, the additional elements of “a computer system“, and “a particularly configured microprocessor” were recited at a high-level of generality (i.e., 
	Under the Alice Framework step 2B, claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “a computer system” and “a particularly configured microprocessor” were recited at a high-level of generality (i.e., as a generic computer executing instructions to perform the math) such that they amount to no more than mere instructions using a generic computer component. The additional elements of “receiving” and “outputting” are merely adding insignificant extra-solution activity. Further, the insignificant extra-solution activity of “receiving data” and “transmitting or outputting data” are well-understood, routine and conventional activity for performing operations using a computer. See MPEP 2106.05(d)(II) which states that the courts have recognized computer functions such as receiving and transmitting/outputting data as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. Accordingly, the claim does not amount to significantly more than the abstract idea.
	Under the Alice Framework step 2A prong 1, claims 2-10 recite further steps and details for generating the expanded set of data values from the initial set of data values falls within the “Mathematical Concepts” grouping of abstract ideas. In particular claims 2-9 do not include additional elements that are sufficient to amount to significantly more than the judicial exception and would require further analysis under step 2A prong 2 and step 2B. Accordingly, the claims are directed to recite an abstract idea.

	Under the Alice Framework step 2B, claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “a transducer”, and “a wellhead” does no more than generally link a judicial exception to a particular technological environment or field of use. Having each of the initial trend data values come from recorded data value from a transducer at a wellhead does not alter how the process of generating the expanded set of data values is performed and therefore, does not amount to an inventive concept. Accordingly, the claim does not amount to significantly more than the abstract idea.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koyanagi (US-PGPUB 2004/0107231 A1).
Regarding claim 1, Koyanagi teaches a method in a computer system for expanding an initial set of trend data values, the method comprising (Koyanagi paragraph [0146] computer system – computer; paragraph [0150] initial set of trend data values- data discretized at the time of compression):
generating via a particularly configured microprocessor an expanded set of trend data values interpolating trend data values in the initial set of trend data values by (Koyanagi Fig. 4, 1-12, 14, paragraphs [0146] particularly configured microprocessor - data interpolating device; paragraph [0150] “the data interpolating device may be applied to the digital-analog conversion for converting discrete digital data to a continuous analog signal, the expansion process for restoring the original data by interpolation from the data discretized at the time of compression receiving an input data stream of the initial set of trend data values” where expanded set of trend data values interpolating trend data values – original data being restored; initial set of trend data values – data discretized at the time of compression);
dividing each initial trend data value of the initial set of trend data values into two extrapolated values (Koyanagi paragraphs [0062-0069] “An instance where two interpolation data B1, B2 are produced from one discrete data B on the basis of this data structure” where initial trend data - discrete data B;  two extrapolated values - two interpolation data B1, B2), wherein
a first extrapolated value is less than its corresponding initial trend data value (Koyanagi paragraphs [0065 and 0085] including Equations (5) and (7) where first extrapolated value – B1; corresponding initial trend data value – B); and
a second extrapolated value is greater than its corresponding initial trend data value (Koyanagi paragraphs [0065 and 0085] including Equations (6) and (7) where second extrapolated value – B2); and
dividing a time period of each initial trend data value in half (Koyanagi paragraphs [0062-0070] including Equation (4));
associating the first extrapolated value with a first half of the time period (Koyanagi paragraphs [0062-0070] including Equation (1));
associating the second extrapolated value with a second half of the time period (Koyanagi paragraphs [0062-0070] including Equation (2)); 
and outputting as an output data stream a series of the first and second extrapolated values each over half of the time period in replacement of each corresponding initial trend data value to create the expanded set of trend values (Koyanagi Fig. 4 and paragraphs [0062-0070] “one discrete data B is replaced with two interpolation data B1 and B2”).

Regarding claim 2, Koyanagi teaches all of the limitations of claim 1 as stated above. Further, Koyanagi teaches wherein both of the first and second extrapolated values are equally spaced from their initial trend data value (Koyanagi paragraphs [0064-0065 and 0085]).

Regarding claim 3, Koyanagi teaches all of the limitations of claim 1 as stated above. Further, Koyanagi teaches wherein if a first distance between a prior extrapolated value and an adjacent initial trend data value is lesser in value than a second distance between the adjacent initial trend data value and a subsequent initial trend data value, then the first and second extrapolated values are adjusted to be half the first distance from the adjacent initial trend data value (Koyanagi paragraphs [0062-0069]; see also claim interpretation section above where “adjusting the first and second extrapolated values to be half the first distance from the adjacent initial trend data value” is not required to be performed if a first distance between a prior extrapolated value and an adjacent initial 

Regarding claim 4, Koyanagi teaches all of the limitations of claim 1 as stated above. Further, Koyanagi teaches wherein if a first distance between a prior extrapolated value and an adjacent initial trend data value is greater in value than a second distance between the adjacent initial trend data value and a subsequent initial trend data value, then the first and second extrapolated values are adjusted to be half the second distance from the adjacent initial trend data value (Koyanagi paragraphs [0062-0069] see also claim interpretation section above where “adjusting the first and second extrapolated values to be half the second distance from the adjacent initial trend data value” is not required to be performed if a first distance between a prior extrapolated value and an adjacent initial trend data value is less than or equal in value than a second distance between the adjacent initial trend data value and a subsequent initial trend data value).

Regarding claim 5, Koyanagi teaches all of the limitations of claim 1 as stated above. Further, Koyanagi teaches wherein the original set of trend data values is a set of compressed data values (Koyanagi paragraph [0150] “the data interpolating device may be applied to the digital-analog conversion for converting discrete digital data to a continuous analog signal, the expansion process for restoring the original data by interpolation from the data discretized at the time of compression, and the enlargement process of image data, for example”).

Regarding claim 6, Koyanagi teaches all of the limitations of claim 1 as stated above. Further, Koyanagi teaches further comprising repeating the steps of claim 1 on the expanded set of trend data values by considering the expanded set of trend data values to be the initial set of trend values in order to iterate the method (Koyanagi paragraphs [0031, 0070, 0130] “if the same interpolating process is performed based on the interpolation data over-sampled twice, the original data is over-sampled four times. Moreover, if the same interpolating process is performed based on the interpolation
data over-sampled four times, the original data is over-sampled eight times. Theoretically, if the same interpolating process is repeated n times, the original data is over-sampled 2n times”; claim 18).

Regarding claim 7, Koyanagi teaches all of the limitations of claim 6 as stated above. Further, Koyanagi teaches wherein iteration of the method results in an expanded set of trend data values forming a curve with analytical quality (Koyanagi Figs. 6 and 9 and paragraphs [0089 and 0095]).

Regarding claim 9, Koyanagi teaches all of the limitations of claim 1 as stated above. Further, Koyanagi teaches wherein each of the initial trend data values is a pixel intensity value (Koyanagi paragraph [0150] pixel intensity value – image data).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Koyanagi in view of Abitrabi et al. (US-PGPUB 2013/0253837), hereinafter Abitrabi. Abitrabi is cited in the IDS.
Regarding claim 10, Koyanagi teaches all of the limitations of claim 1 as stated above. 
Koyanagi does not explicitly teach wherein each of the initial trend data values is a recorded data value from a transducer at a wellhead.
	However, on the same field of endeavor, Abitrabi discloses a method for expanding an initial set of trend data values wherein each of the initial trend data values is a recorded data value from a transducer at a wellhead (Abitrabi paragraphs [0005, 0010, and 0032] “This methodology can provide real time dynamic data substitution for the various intelligent field components such as, for example, a multiphase flow meter MPFM (e.g., oil, gas and water), well head pressure/temperature sensor/device, bottom hole pressure/ temperature sensor/device, etc.,”).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Koyanagi using Abitrabi and replace the original data input in the method of Koyanagi with input values from a transducer at a wellhead from the system of Abitrabi.
	The motivation to do so is to identify trends from the collected sensor performance data in the system of Abitrabi using the method of Koyanagi (Abitrabi paragraph [0032]).
	Therefore, the combination of Koyanagi as modified in view of Abitrabi teaches wherein each of the initial trend data values is a recorded data value from a transducer at a wellhead.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Koyanagi in view of Yoshino et al. (US-Patent No. 8,000,563 B2), hereinafter Yoshino.
Regarding claim 8, Koyanagi teaches all of the limitations of claim 6 as stated above. Further, Koyanagi teaches further comprising before beginning one of the iterations averaging the data values of groups of the partitions over a subset of time periods of the partitions to reduce the number of the partitions to an even number of partitions (Koyanagi paragraphs [0032, 0034, 0084-0085]).
Koyanagi does not explicitly teach dividing the time period of each initial data trend into a higher prime number of partitions rather than in half during the one of the iterations.
However, on the same field of endeavor, Yoshino teaches a data interpolation method which includes dividing the time period of each initial data trend into a higher prime number of partitions rather than in half during the one of the iterations (Yoshino Fig. 7 and col 12 lines 10-40 “each pixel is divided equally into three” where three corresponds to the higher prime number).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Koyanagi using Yoshino and modify the method of Koyanagi by dividing output data set as the input value on one of the subsequent iterations after the first iteration of the data expansion method of Koyanagi into three instead of two as taught by Yoshino, then perform the averaging of the data values of groups of the partitions over a subset of time periods of the partitions to reduce the number of the partitions to an even number of partitions. One of ordinary skill in the art would have been capable of applying this known technique of dividing the time period of each initial data trend into a higher prime number of partitions rather than in half to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art. The predictable result an expansion of data by interpolation. See MPEP 2141.III.D.
Therefore, the combination of Koyanagi as modified in view of Yoshino teaches further comprising before beginning one of the iterations dividing the time period of each initial data trend into a higher prime number of partitions rather than in half during the one of the iterations; and averaging the data values of groups of the partitions over a subset of time periods of the partitions to reduce the number of the partitions to an even number of partitions.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Miyashita et al. (US-PGPUB 2006/0222268 A1) related to a pixel/image data interpolation device and method.
Pop et al. (US-PGPUB 2009/0165548 A1) related to analyzing well data by interpolation of data between acquired times.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carlo Waje whose telephone number is (571)272-5767. The examiner can normally be reached 9:00-6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/C.W./
Carlo WajeExaminer, Art Unit 2182                                                                                                                                                                                                        (571)272-5767




/EMILY E LAROCQUE/Primary Examiner, Art Unit 2182